Citation Nr: 1041221	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected lumbosacral spine disorder from 
December 27, 2002 to June 6, 2006.

2.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected lumbosacral spine disorder on and 
after June 6, 2006.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss on and after July 12, 2005.

5.  Entitlement to a total rating for compensation purposes based 
upon individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, August 2005, and February 
2010 rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) is remanded 
to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  From December 27, 2002 to September 26, 2003, the Veteran's 
service-connected lumbosacral spine disorder was manifested by 
pain and limitation of motion of the lumbar spine that was no 
more than slight in degree, with no evidence of muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position.

2.  From September 26, 2003 through June 5, 2006, the Veteran's 
service-connected lumbosacral spine disorder was manifested by 
characteristic pain and limitation of motion to, at most, 90 
degrees of forward flexion, 20 degrees of extension, 30 degrees 
of bilateral lateral flexion, 30 degrees of bilateral lateral 
rotation, and a combined range of motion of the thoracolumbar 
spine of 230 degrees, with no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  No muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing position 
was shown.

3.  On and after June 6, 2006, the Veteran's service-connected 
lumbosacral spine disorder was manifested by pain on motion and 
limitation of motion that was no more than moderate in degree.  
The most severe limitation of motion of the Veteran's lumbar 
spine shown was 50 degrees of flexion, 15 degrees of extension, 
20 degrees of right lateral flexion, 30 degrees of left lateral 
flexion, and 10 degrees of bilateral rotation, with no evidence 
of favorable ankylosis of the entire thoracolumbar spine.  No 
evidence of listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion was shown.

4.  The July 2003 VA audiological examination revealed Level I 
hearing acuity in the right ear and Level III hearing acuity in 
the left ear. 

5.  The July 2005 VA audiological examination revealed Level I 
hearing acuity in the right ear and Level II hearing acuity in 
the left ear.

6.  The January 2008 VA audiological examination revealed Level 
III hearing acuity, bilaterally. 



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent from December 12, 2002 to June 6, 2006, for a lumbosacral 
spine disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

2.  The criteria for an increased evaluation in excess of 20 
percent on and after June 6, 2006, for a low back disorder, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2010).

4.  The criteria for an evaluation in excess of 10 percent on and 
after to July 12, 2005, for bilateral hearing loss, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The RO's January 2003, February 2005, and May 2008 letters 
advised the Veteran of the necessary elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Specifically, the RO's May 2008 letter informed the Veteran of 
what evidence was required to substantiate his claim for 
increased disability ratings and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  See 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

With respect to the Veteran's claim concerning the proper 
disability rating to be assigned to his service-connected 
bilateral hearing loss, it arises from his disagreement with the 
initial disability evaluation assigned to this condition 
following the grant of service connection.  Specifically, the 
Veteran appealed the RO's September 2003 rating decision which 
granted service connection at a noncompensable rating for 
bilateral hearing loss, effective from December 27, 2002.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to this claim is needed under 
VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
service-connected disabilities.  38 C.F.R § 3.159(c)(4).  
Pursuant to the Board's January 2009 remand, a January 2008 VA 
audiology examination result was obtained and has been associated 
with the claims folder.  Additionally, a March 2009 VA spine 
examination was afforded to the Veteran to ascertain the current 
level of the Veteran's low back disorder.  As the VA examination 
reports obtained provide sufficient detail to determine the 
current severity of the Veteran's service-connected low back 
disorder and bilateral hearing loss, the Board finds that there 
has been substantial compliance with its January 2009 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

The Board also finds that the VA examinations obtained in this 
case are more than adequate, as they were based upon a physical 
examination of the Veteran and with consideration of the 
Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Although not all of the VA examiners of record 
indicated that the Veteran's claims file was reviewed, there is 
no evidence that the claims file was not reviewed in conjunctions 
with these VA examinations.  Butler v. Principi, 244 F.3d 1337, 
1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine 
thus allows courts to presume that what appears regular is 
regular, the burden shifting to the attacker to show the 
contrary.").  Here, an increase in the disability rating is at 
issue and the present level of the Veteran's service-connected 
disabilities is of primary concern.  As it would not change the 
objective and dispositive findings made during the VA 
examinations, review of the claims file was not required.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  Accordingly, 
there is no prejudice to the Veteran in not obtaining another VA 
examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Additionally, the July 2003 and July 2005 VA audiology 
examination reports included an assessment of the functional 
impact of the Veteran's bilateral hearing loss, noting that the 
Veteran's degree of bilateral hearing loss would result in 
difficulty hearing normal conversations with any background 
noises.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
Furthermore, the Veteran's lay testimony presented at the January 
2009 Board hearing as to the functional effects of his hearing 
loss are of record.  

To date, the Veteran has neither advanced an argument that these 
examinations were deficient in any respect, nor that he was 
prejudiced thereby.  Id.  Thus, the Board finds that in this case 
the available evidence of record provides sufficient information 
to evaluate the level of severity of the Veteran's disabilities 
at issue herein.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).



Low Back Disorder

Service connection was granted for lumbosacral strain by an April 
1984 rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1984), effective 
April 23, 1983.  In December 2002, the Veteran filed the present 
claim for a compensable evaluation of his low back disorder.  By 
a September 2003 rating decision, the RO granted a 10 percent 
evaluation for the Veteran's lumbosacral strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5295-5237 (2003), effective December 27, 
2002.  In January 2004, the Veteran filed a notice of 
disagreement with regard to the assigned rating, and he perfected 
his appeal in December 2004.  Subsequently, a December 2007 
rating decision recharacterized the Veteran's service-connected 
lumbosacral spine disorder as degenerative disc disease of the 
lumbosacral spine and a rating decision in February 2010 granted 
a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010), effective June 6, 2006.  

During the course of this appeal, the applicable rating criteria 
for spine disorders were amended under changes to the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, effective September 26, 2003.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Where a law or regulation changes 
during the pendency of a claim for increased rating, the Board 
should first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 
(2004).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change.  If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period prior 
to, and from, the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).



I. Evaluation prior to September 26, 2003

Prior to September 26, 2003, the Veteran's low back disorder is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5237.  Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted when there is lumbosacral 
strain with characteristic pain on motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  A 20 percent evaluation is 
warranted when there is lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.  A maximum 40 percent 
evaluation is warranted when there is severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  Id.

In July 2003, the Veteran underwent a VA fee-based spine 
examination.  The Veteran reported severe pain in the mid and 
lower back and that he was unable to bend, twist, turn, or stand 
up for any length of time.  It was noted that these symptoms 
occurred intermittently as often as twice a month, with each 
occurrence lasting for 2 to 5 days.  The Veteran reported that 
the ability to perform daily functions during flare-ups was 
limited and that he could only perform these tasks with bed rest 
and medications.  He reported that the pain travelled to his 
shoulders and hips.  He stated that his physician recommended bed 
rest for the condition as often as 1 time a year, which lasted 
for 21 days.  The examiner noted that Dr. T.M. recommended bed 
rest for three weeks in 1995 status post surgery.  The examiner 
also noted the Veteran had not had any lumbar surgeries.  As for 
functional impairment resulting from the Veteran's low back 
disorder, the examiner noted that the Veteran was unable to do 
any heavy lifting, pushing, or pulling, and that the time lost 
from work due to this condition was five days per year.  It was 
also noted that the Veteran was able to do all the activities of 
daily living without any restriction and that the Veteran had 
been employed as a correctional officer since 1995 to the present 
time.

The physical examination revealed that the Veteran's posture and 
gait were within normal limits.  On examination of the lumbar 
spine, no complaints of radiating pain were shown on movement.  
No muscle spasm or tenderness was shown.  Straight leg raising 
was negative, bilaterally.  No signs of radiculopathy were found.  
The range of motion of the lumbar spine revealed forward flexion 
to 70 degrees, extension to 35 degrees, bilateral lateral flexion 
to 40 degrees, and bilateral rotation to 35 degrees.  The 
examiner noted that the range of motion of the spine was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  No ankylosis of the spine was shown.  As for 
neurological manifestations, the motor and sensory functions were 
within normal limits.  The lower extremity reflexes revealed knee 
jerk of 1+ and ankle jerk of +1, bilaterally.  The diagnostic 
lumbar spine x-ray findings were within normal limits.  The 
examiner stated that the established diagnosis was lumbosacral 
strain, but lumbosacral strain was not found at the time of the 
examination as the x-ray and physical examination of the lumbar 
spine were normal.

After consideration of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent evaluation prior to 
September 26, 2003 is not warranted.  Although the Veteran 
reported that he could not bend, twist, turn, or stand up for any 
length of time, no evidence of lumbosacral strain with muscle 
spasm on extreme forward bending or unilateral loss of lateral 
spine motion was shown.  Specifically, the July 2003 VA examiner 
noted that no muscle spasm or tenderness was found.  Further, no 
unilateral loss of lateral spine motion in a standing position is 
shown.  In fact, at the July 2003 VA examination, the Veteran's 
lumbar spine range of motion showed lateral flexion to 40 degrees 
and rotation to 35 degrees, bilaterally.  Thus, an evaluation in 
excess of 10 percent is not warranted for the Veteran's low back 
disorder prior to September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Consideration has been given to an increased evaluation for the 
Veteran's service-connected low back disorder under other 
potentially applicable diagnostic codes from prior to September 
26, 2003.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  
However, the evidence of record does not demonstrate a fracture 
of the lumbar spine, ankylosis of the lumbar spine, sacroiliac 
injury and weakness, or intervertebral disc syndrome prior to 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293, 5294 (2003).

Additionally, under the criteria in effect prior to September 26, 
2003, limitation of motion of the lumbar spine was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation was warranted for a slight limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
20 percent evaluation was warranted for moderate limitation of 
motion of the lumbar spine.  Id.  However, the medical evidence 
of record shows that prior to September 26, 2003, the Veteran's 
low back disorder was manifested by pain and limitation of motion 
to, at most, 70 degrees of flexion, 35 degrees of extension, 40 
degrees of bilateral lateral flexion, and 35 degrees of bilateral 
rotation.  Although the Veteran reported that he was unable to 
bend, twist, turn, or stand up for any length of time, objective 
findings show that the physical examination, as well as the x-ray 
of the lumbar spine, was normal.  Inability to do any heavy 
lifting, pushing, or pulling was reported as the functional 
impairment resulting from the low back disorder.  However, the 
July 2003 VA examiner noted that the Veteran was able to do all 
the activities of daily living without any restriction.  In view 
of the foregoing, the Board interprets that the limitation of 
motion of the lumbar spine demonstrated was no more than slight 
in degree.  See also 38 C.F.R. § 4.71a, Note (2) (providing that 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, right and left lateral flexion are zero to 30 
degrees, and right and left rotation are zero to 30 degrees).  

There is no indication in the record that the Veteran experienced 
limitation of motion of the lumbar spine due to pain, weakness, 
or incoordination prior to September 26, 2003.  Specifically, the 
July 2003 VA examiner noted that the range of motion of the spine 
was not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2003).  Accordingly, an 
evaluation in excess of 10 percent is not warranted from December 
27, 2002, to September 26, 2003. 



II. Evaluation on and after September 26, 2003

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  Because the Veteran's 
claim was received prior to the effective date of this regulation 
change, the Board must consider the Veteran's low back disorder 
for this time period under both the old and the revised rating 
criteria and must apply the old rating criteria if the result is 
more favorable to the Veteran.  See Kuzma, 341 F. 3d at 1328.

On and after September 26, 2003, lumbosacral strain was evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Under the General Rating Formula, a 10 
percent evaluation is assigned when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation 
is for application when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent evaluation is warranted when there is forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  Id. 

As noted above, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, right and left lateral flexion 
are zero to 30 degrees, and right and left rotation are zero to 
30 degrees.  The combined range of motion is the sum of the range 
of forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of motion 
for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V (2010).

i. From September 26, 2003 through June 5, 2006

From September 26, 2003 through June 5, 2006, the Veteran's low 
back disorder was rated under Diagnostic Codes 5295-5237 for 
lumbosacral strain.

An October 2004 VA treatment report reflects that the Veteran was 
seen to follow up on his chronic problems.  He complained of low 
back pain and hip pain but stated that his right shoulder 
improved a lot.  The impression was degenerative disc disease for 
low back pain that was chronic and with flare-ups.

A March 2005 VA emergency room note stated that the Veteran was 
seen with a chief complaint of low back pain radiating to the 
left leg.  He reported that he fell in the previous week, but did 
not hurt his back and the low back pain was the same as before 
the fall.  The assessment was exacerbation of chronic low back 
pain.

The Veteran was afforded a VA fee-based spine examination in July 
2005.  The Veteran reported pain located at the lower back, hips, 
and legs, occurring constantly.  It was noted that the 
characteristic pain was burning, aching, sharp, and sticking in 
nature.  The Veteran reported the pain level at 8 on a scale from 
1 to 10.  The Veteran reported that the pain came on by itself 
and it was relieved by rest and medication.  He also reported 
that at the time of pain, he could function with medication and 
the condition did not cause incapacitation.  The examiner noted 
that no functional impairment was described by the Veteran with 
respect to his low back condition, but it resulted in 3 to 4 days 
lost from work per month.  On physical examination, the Veteran's 
posture and gait were within normal limits.  Examination of the 
thoracolumbar spine revealed no complains of radiating pain on 
movement.  No muscle spasm or tenderness was shown.  The straight 
leg raising was negative, bilaterally.  No ankylosis of the spine 
was shown.  The Veteran's spine had "normal" range of motion with 
forward flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left lateral 
rotation to 30 degrees.  The examiner noted that the joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  As 
for neurological manifestations, the motor function and sensory 
function were within normal limits.  The lower extremity reflexes 
revealed knee jerk of 3+ and ankle jerk of +3, bilaterally.  The 
diagnostic lumbar spine x-ray findings were within normal limits.  
The examiner stated that the established diagnosis of lumbosacral 
strain had resolved as there was no tenderness on examination and 
the Veteran's thoracolumbar spine had normal range of motion.

In an October 2005 private treatment record, magnetic resonance 
imaging (MRI) of the lumbar spine revealed that the tip of the 
conus medullaris was at the L1 disc level and a Tarlov cyst was 
found in the lower sacral area measuring 2.1 centimeters.  
Findings as to L1-2, L2-3, L3-4, and L4-5 discs were negative, 
but mild disc desiccation was noted at L5-S1, with central small 
disc protrusion without effect on nerve roots and with moderate 
bilateral facet arthropathy.  The impression was central disc 
protrusion at L5-S1, with moderate facet arthropathy.  

An October 2005 VA treatment report noted that the Veteran was 
seen with a main complaint of severe low back pain that he rated 
at 10 on a scale from 1 to 10.  He was on pain medication but he 
stated that was not helping him.  The Veteran stated that his low 
back pain had been getting worse and it radiated down both legs.  
He also stated that his knees also hurt and felt weak.  His 
occupation as a construction supervisor involved walking all day.  
The assessment was chronic low back pain, much worse recently.

In a November 2005 VA treatment report, the Veteran complained of 
back pain for ten years and occasional hip pain for three years, 
that occasionally woke him up at night.  Physical examination 
revealed forward bending to 6 inches; lateral bending to 30 
degrees, bilaterally; extension to 20 degrees; and full 
squatting.  Slight tenderness was shown along the L5 midline and 
in the left buttock.  Straight leg raising was negative and no 
sensory deficit was shown.  The record reflects that a prosthetic 
item for lumbosacral support was ordered for the Veteran.

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation in excess of 10 percent is not 
warranted for the Veteran's low back disorder from September 26, 
2003 through June 5, 2006.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Diagnostic Codes 5237, 5242 (2006).  The Veteran's low 
back disorder during this period was manifested by pain and 
limitation of motion to, at most, 90 degrees of flexion, 20 
degrees of extension, 30 degrees of bilateral lateral flexion, 30 
degrees of bilateral lateral rotation, and a combined range of 
motion of the thoracolumbar spine of 230 degrees, with no 
evidence of muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Specifically, in July 
2005, the VA examiner found that the Veteran's spine had 
"normal" range of motion with forward flexion to 90 degrees, 
extension to 30 degrees, right and left lateral flexion to 30 
degrees, and right and left lateral rotation to 30 degrees.  On 
physical examination, the Veteran's posture and gait were within 
normal limits, and no muscle spasm was shown.  Although the range 
of motion in forward flexion was not stated in degrees, a 
November 2005 VA treatment report indicated on physical 
examination forward bending to 6 inches; 30 degrees of lateral 
flexion, bilaterally; 20 degrees of extension; and full 
squatting.  The medical evidence during the pertinent time period 
does not show forward flexion greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula.  

Additionally, despite the Veteran's reports of increased pain, 
the medical evidence of record does not show that the Veteran's 
low back disorder increased in severity in terms of limitation of 
motion between September 26, 2003 to June 5, 2006.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292; see also 38 C.F.R. § 4.71a, General 
Rating Formula.  Furthermore, although treatment records during 
this period reflects the Veteran's complaints of increased pain, 
there is no medical evidence of record that the Veteran 
experienced pain which caused additional limitation of motion 
beyond that contemplated by the assigned evaluation.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006).  In fact, the July 2005 VA examiner 
specifically stated that the Veteran's joint function of the 
spine was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
Accordingly, an evaluation in excess of 10 percent based on 
limitation of motion under both the previous and revised rating 
criteria is not warranted.

Further, as the evidence of record for the pertinent time period 
does not show any evidence of lumbosacral strain with muscle 
spasm on extreme forward bending or unilateral loss of lateral 
spine motion in a standing position, an evaluation in excess of 
10 percent is not warranted under the rating criteria in effect 
prior to September 26, 2003, and those rating criteria do not 
provide a more favorable result.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; see also Kuzma, 341 F. 3d at 1328.

Consideration has been given to an increased evaluation for the 
Veteran's service-connected low back disorder from September 26, 
2003 through June 5, 2005 under other potentially applicable 
diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, 
the evidence of record does not demonstrate ankylosis of the 
lumbar spine, a fracture of the lumbar spine, or sacroiliac 
injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5294; see also 38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 10 percent for 
a low back disorder from September 26, 2003 through June 5, 2006 
is not warranted.

The first objective evidence of intervertebral disc syndrome is 
in July 2005.  The Veteran reported at the July 2005 VA 
examination that despite his lower back pain, he could function 
with medication and his back disorder did not cause 
incapacitation.  Accordingly, the Veteran is not entitled to an 
evaluation in excess of 10 percent for his low back disorder from 
September 26, 2003 to June 5, 2006 under either the previous or 
revised rating criteria for intervertebral disc syndrome the 
criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Accordingly, from September 26, 2003 to June 5, 2006, an 
evaluation in excess of 10 percent is not warranted for 
intervertebral disc syndrome.  

Moreover, as the July 2005 examination found no sensory deficits, 
a separate evaluation for neurological symptoms due to the 
Veteran's service-connected low back disorder is not warranted 
during the period of September 26, 2003 and June 5, 2006.  
38 C.F.R. § 4.71a, General Rating Formula.

ii. On and after June 6, 2006

On and after June 6, 2006, the Veteran's low back disorder has 
been evaluated as 20 percent disabling under Diagnostic Code 5243 
for degenerative disc disease of the lumbosacral spine.

The Veteran underwent another VA fee-based spine examination in 
June 2006.  The Veteran reported stiffness sitting or standing, 
weakness lifting, pushing, and pulling, and constant pain located 
at the lower back, travelling to hips and legs.  The Veteran 
stated that the pain was burning, aching, and sharp in nature, at 
a pain level of 8 on a scale from 1 to 10.  It was noted that the 
pain was constant but could be relieved by medication.  The 
Veteran currently took pain medication 4 times a day, which 
helped with sharp pain but did not relieve the pain completely.  
He related incapacitating episodes as often as 6 times per month, 
which lasted for 2 days.  The Veteran reported that he had 20 
incidents of incapacitation over the previous year for a total of 
25 days, and that at the time of pain, bed rest was required.  
The Veteran stated that the physicians who recommended bed rest 
were VA physicians, Dr. N, for 2 years, and Dr. R., for 1 year.  
The examiner stated that based on the foregoing, the functional 
impairment was trouble sitting, bending, pushing, and pulling.  
The Veteran reported sleeping only 4 hours per night.

On physical examination, the Veteran's posture and gait were 
within normal limits and no assistive device was required for 
ambulation.  Examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement.  No muscle spasm or 
tenderness was shown.  The straight leg raising was negative, 
bilaterally.  No ankylosis of the lumbar spine was shown.  Range 
of motion of the Veteran's thoracolumbar spine at which pain 
occurred showed forward flexion to 60 degrees, extension to 30 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 30 degrees, and right and left lateral rotation to 10 
degrees.  The examiner noted that the joint function of the spine 
was additionally limited by pain on repetitive use and pain had 
the major functional impact.  However, range of motion of the 
lumbosacral spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  The examiner also noted that inspection of the spine 
revealed normal head position, with symmetry in appearance and 
symmetry of spinal motion, with normal curvatures of the spine.  
No signs of intervertebral disc syndrome, with chronic and 
permanent nerve root involvement were shown.  Neurological 
examination of the lower extremities revealed that the motor 
function and sensory function were within normal limits.  The 
right lower extremity reflexes revealed knee jerk of 1+ and ankle 
jerk of +1, and the left lower extremity reflexes revealed knee 
jerk of 2+ and ankle jerk of 2+.  The diagnostic lumbar spine x-
ray findings were within normal limits.  The examiner concluded 
that the diagnosis was lumbosacral strain and stated that the 
subjective factor was pain, and the objective factor was abnormal 
examination.

In a December 2006 VA treatment report, the Veteran had no 
current complaints.  It was noted that the Veteran was being 
followed by a private orthopedic surgeon and currently used 
Oxycodone for severe pain.  The Veteran reported that he used the 
medication sporadically, which provided good control of pain.

An April 2007 private treatment record noted that the Veteran 
stated that he had developed low back pain over the previous few 
years, along the midline that radiated outward and into the 
lateral aspect of the bilateral thighs.  He denied any 
paresthesias or bowel and bladder incontinence.  His back pain 
was much worse than his leg pain.  He rated the back pain at 7 to 
8 on a scale of 1 to 10 on a daily basis.  He was taking pain 
medication and wearing lumbar corset.  The motor examination 
revealed full strength in the lower extremities and the sensory 
examination was intact.  Deep tendon reflexes were symmetric in 
the lower extremities and straight leg raising was negative.  
Palpation of the sacroiliac joints elicited mild pain, 
bilaterally.  The diagnosis was lumbar degenerative disc disease 
at L5-S1.

An April 2007 private MRI of the lumbosacral spine revealed that 
the lower thoracic cord-conus was within normal limits.  Findings 
as to L1-2, L2-3, L3-4, and L4-5 discs were negative.  Findings 
as to the L5-S1 disc showed minimal central bulging of the disc 
without effect upon the S1 nerve roots and mild degenerative 
changes in the facets, without foraminal narrowing.  Bone marrow 
signal was within normal limits.  The impression was mild disc 
budging at L5-S1 with mild degenerative changes in the facets.  
The radiologist stated that there was no significant change from 
the October 2005 MRI examination.

In a May 2007 private treatment record, the Veteran reported that 
his low back pain had become significantly worse over the 
previous two to three years.  He stated that every morning he had 
significant low back pain, rated at 9 on a scale of 1 to 10.  He 
reported taking pain medication daily, which did not improve his 
pain.  He also reported leg pain and mild lower extremity 
weakness.  He denied any bowel and bladder incontinence.  The 
motor examination was intact in the lower extremities and the 
sensory examination was grossly intact.  Deep tendon reflexes 
were symmetric in the lower extremities and straight leg raising 
was positive, bilaterally, at 30 degrees.  MRI of the lumbosacral 
spine revealed mild multi-level spondylosis and mild to moderate 
lumbar degenerative disc disease at L5-S1.  No significant 
foraminal stenosis, central canal stenosis, or disc herniation 
was shown at any level.  There was no evidence of 
spondylolisthesis.  The diagnosis was lumbar degenerative disc 
disease at L5-S1, with resultant low back pain.

A May 2007 VA discogram findings revealed a left sided and 
posterior annular tear at the L3-4 disc, a normal L4-5 disc, and 
a posterior annular tear at the L5-S1 disc.  The impression was 
mild concordant pain for all L3-4, L4-5, L5-S1 discs, but the 
concordant pain was severe at L5-S1.

In a June 2007 private treatment record, the Veteran rated his 
low back pain at approximately 9 on a scale of 1 to 10.  It was 
noted that Lorcet appeared to help this pain.  The Veteran also 
reported dysesthesias that travelled down the outside of the 
right leg, as well as mild lower extremity weakness.  He denied 
any bowel and bladder incontinence.  The motor examination 
revealed full strength through both lower extremities and sensory 
examination was unchanged.  Deep tendon reflexes were symmetric 
in the lower extremities.  A CT discogram of the lumbosacral 
spine revealed concordant pain at L3-4, L4-5, and significantly 
at L5-S1.  The diagnosis was discogenic low back pain, secondary 
to lumbar degenerative disc disease at L3 to S1.


In a July 2007 private treatment record, the Veteran reported a 
history of low back pain which started 25 years previously but 
had worsened over the previous two years.  It was noted that 
discogram confirmed multi-level disc disease and three level 
fusion would be required.  The Veteran reported that the pain was 
constant, aching, throbbing, shooting, sharp, and miserable pain.  
He also reported that the pain was the worst in the previous 
month, at a level of 8 on a scale of 1 to 10, and the least it 
had been was at 5 on a scale of 1 to 10, and that the average 
pain level had been a 6 on a scale of 1 to 10.  The pain was made 
worse with lifting, bending, stooping, and sitting.  The pain 
restricted the Veteran from performing a variety of tasks at 
work, pursuing hobbies and/or recreational activities, and 
bending.  The private physician noted that on the date of the 
treatment, the quality of life, according to the American Chronic 
Pain Association, was a 7.  The Veteran reported that his sleep 
was impaired.  

Physical examination of the back revealed normal alignment and no 
tenderness on palpation.  The Veteran could walk on his toes 
without a change in his pain and walk on his heels with increased 
pain.  His gait pattern was normal.  The Veteran could bring 
fingertips to about 6 inches from his toes on forward flexion, 
but had increased pain moving from a flexed to an upright 
posture.  Extension was normal and motor function in the lower 
extremities was 5/5 and symmetric.  Sensation of the lower 
extremities was 2/2 and symmetric.  Reflexes of the patella and 
Achilles were 2/4 and symmetric.  Seated and supine straight leg 
raising produced low back pain, bilaterally.  The Fabers test 
resulted in low back pain, bilaterally, and the Gillets test 
showed good symmetric motion.  The diagnoses were facet syndrome, 
spinal stenosis discogenic pain, and sacroiliac joint 
dysfunction.

An August 2007 private treatment report indicated that the 
Veteran underwent a lumbar epidural steroid injection procedure 
midline at L2-L3.  The diagnosis was discogenic low back pain.  
Approximately three weeks later, the Veteran reported the 
epidural steroid injection made his condition worse.  He reported 
that the pain was constant and its character was throbbing, 
stabbing, exhausting, and miserable pain.  He also reported that 
the worst pain since his last visit was at 9 on a scale of 1 to 
10, and the least amount of pain was at 6 on a scale of 1 to 10, 
and that the average pain level, as well as the current pain 
level, had been at 8 on a scale of 1 to 10.  The Veteran reported 
that the pain restricted him from "concentrating on his job, 
performing a variety of tasks at work, pursuing hobbies and/or 
recreational activities."  It was noted that on the date of the 
treatment, the quality of life scale according to the American 
Chronic Pain Association was a 7.  The Veteran reported that his 
sleep was impaired.

An August 2007 private medical record noted a diagnosis of disc 
pain.  The Veteran was instructed to return to work with modified 
duties, including no lifting, pushing, or pulling over 20 lbs. 
for the lower back, and no squatting, kneeling, or climbing 
stairs or ladders for the lower limbs.   

In an August 2007 private treatment record, the Veteran reported 
daily low back pain and rated his low back pain at approximately 
9 on a scale of 1 to 10.  He stated that any activity appeared to 
worsen the pain.  He reported the dysesthesias travelled down the 
right leg but did not extend beyond the right knee.  He denied 
any bowel and bladder incontinence.  It was reported that he 
underwent an epidural steroid injection that did not help his 
back or leg pain and the Veteran stated that it actually made his 
pain somewhat worse.  The motor examination revealed full 
strength through both lower extremities, with the exception of 
mild weakness in the right quadriceps grading at 4+/5 compared to 
the left.  Sensory examination was grossly unchanged.  Deep 
tendon reflexes were symmetric in the lower extremities.  The 
Veteran ambulated with an antalgic gait, without the use of an 
assisted device.  Straight leg raising was positive, bilaterally, 
at 45 degrees, greater on the right than the left.  The diagnosis 
was discogenic low back pain from L3 to S1, with radiculopathy.

In an October 2007 private treatment report, the Veteran reported 
daily low back pain and rated his low back pain at 9 on a scale 
of 1 to 10.  The Veteran reported that he had undergone pain 
management without any significant relief of his pain.  He stated 
that any activity worsened his symptomatology.  He denied any 
bowel and bladder incontinence.  General physical examination was 
intact and unchanged.  Both motor and sensory examination 
remained unchanged.  Deep tendon reflexes were symmetric in the 
lower extremities.  The Veteran had an antalgic gait, without the 
use of an assisted device.  The physician noted that the Veteran 
grimaced through the entire examination, likely due to pain.  
Straight leg raising was positive, bilaterally, at 45 degrees, 
greater on the right than the left.  The diagnosis was discogenic 
low back pain from L3 to S1 with radiculopathy.  

An October 2007 letter from a private neurosurgeon office stated 
that the Veteran had discogenic low back at L3-4, L4-5, and L5-
S1, and resultant radiculopathy.  It was noted that conservative 
methods of pain control, such as pain management, medications, 
and lumbar injections failed to offer any relief from the 
Veteran's constant pain and discomfort.  Accordingly, the Veteran 
was scheduled to undergo a lumbar fusion procedure from L3 to S1 
in October 2007 after which time the Veteran would be 
incapacitated for approximately 14 weeks following the surgery.  

An October 2007 VA treatment report noted the VA pain 
management's response that the Veteran's recent MRI "looked 
remarkably benign" and did not show any foraminal or central 
canal stenosis, nor did it show disc herniations.  The alignment 
of the vertebral bodies was without listhesis and healthy-
appearing intervertebral discs showed no dessication or 
herniation, or Modic endplate changes.  No central canal, lateral 
recess, or neural foraminal stenosis was shown at any level.  
There was arthritis in his facets which might be contributing to 
his pain.  Recommendation was made to continue conservative 
treatment methods.  The Veteran was informed that he was not 
considered a surgical candidate, but he responded that he was 
already scheduled for surgery by his private orthopedist.

An October 2007 private operative report reflects that the 
Veteran underwent a procedure of posterior interbody fusion at 
L5-S1.  The private surgeon, Dr. T.M., noted that additional 
operative intervention might be required in the future but the 
best approach at this point was to proceed with the most severely 
degenerative level only as the adjacent disc appeared to be 
morphologically normal.  The diagnosis was discogenic low back 
pain secondary to degenerative disc, L5-S1.

A November 2007 private treatment report noted that the Veteran 
was approximately four weeks status post posterior interbody 
fusion at L5-S1.  It was noted that since the surgery the Veteran 
had done relatively well although he had significant complaints 
of incisional pain.  He reported spasm, which occurred 
predominately at night.  Physical examination revealed that the 
surgical incision was completely healed.  Both motor and sensory 
examinations were intact.  

A November 2007 private CT scan of the lumbar spine revealed 
posterior fusion at L5-S1.  The vertebral body was normally 
aligned, with no evidence of fracture.  Hardware was intact.  The 
conclusion was normal L5-S1 fusion.

In a November 2007 VA treatment report, the Veteran reported that 
he had lumbosacral spine surgery in October 2007, performed by 
his private surgeon, 
Dr. M.  He was still complaining of low back pain, but had no 
other complaints.  The assessment was degenerative disc disease 
status post lumbar spine surgery, stable.  The Veteran was 
currently on pain medication.  

In a December 2007 private treatment report, the Veteran was 
doing relatively well with the exception of incisional pain.  The 
Veteran reported that he had some reoccurrence of pain in his 
back, which would radiate into the proximal legs and lasted for 
the previous two to three weeks.  Motor and sensory examinations 
were grossly intact but straight leg raising elicited back pain.

A December 2007 private CT scan of the Veteran's lumbar spine 
showed following posterior fusion at the L5-S1 level, pedicle 
screws were well positioned and interbody graft appeared normally 
positioned and fused.  It was noted that there was no change in 
alignment or hardware placement since a prior CT performed in 
October 2007.

In a January 2008 private treatment report, the Veteran's 
predominant complaint was low back pain coupled with proximal 
dysesthesias that radiated into the proximal legs that did not 
extend beyond the knee.  The Veteran reported that the neuropathy 
had not improved or worsened since his last visit.  He denied any 
bowel and bladder incontinence or saddle anesthesia.  The motor 
examination revealed mild weakness graded at 4+/5 in both 
hamstrings.  Sensory examination revealed mild light sensory 
changes to both anterior thighs, following a distal L5 dermatomal 
pattern.  Deep tendon reflexes were unchanged.  The Veteran 
ambulated with an antalgic gait.  His lumbar orthosis was in 
place.  Straight leg raising was positive on the left at 45 
degrees, and unremarkable on the right.  The diagnoses were 
status post posterior lumbar interbody fusion at L5-S1 and 
myofacsial low back pain.

A March 2008 private treatment report noted that the Veteran 
reported low back pain and right leg dysesthesias.  He stated 
that any activity worsened his low back and leg pain.  He was 
currently undergoing physical therapy but it did not help his 
pain and dysesthesias.  He denied any bowel and bladder 
incontinence or saddle anesthesia.  The motor examination 
revealed "giveaway weakness" of the right hamstrings and the 
right dorsiflexion was 4+/5.  The sensory examination was intact.  
Deep tendon reflexes revealed a hypoactive right knee and a 
normal active left knee.  Ankle reflexes were not appreciable.  
The Veteran ambulated with an antalgic gait.  He was unable to 
toe, heel, and tandem walk.  Straight leg raising was positive on 
the right.  The diagnoses were status post posterior lumbar 
interbody fusion at L5-S1, with probably post laminectomy 
syndrome, and myofacsial low back pain.

In an April 2008 private treatment, the Veteran reported 
continued low back pain as well as lower extremities 
dysesthesias.  He denied any bowel or bladder incontinence.  The 
motor examination revealed "giveaway weakness" of the right 
hamstring and dorsiflexion.  Sensory examination was intact.  
Deep tendon reflexes were unchanged.  The Veteran ambulated with 
an antalgic gait.  Straight leg raising was positive.  The 
diagnoses were status post posterior lumbar interbody fusion at 
L5-S1, with likely post laminectomy syndrome, and myofacsial low 
back pain.

A May 2008 private treatment report noted that the Veteran 
underwent spinal cord stimulator trial due to chronic pain.  He 
stated that this gave him significant relief in the proximal 
legs, but not as much for his back pain.  The diagnosis was post 
laminectomy syndrome following L5-S1 fusion.

A June 2008 private operative report shows that the Veteran 
underwent procedures involving implantation of epidural electrode 
for spinal cord stimulation, implantation of subcutaneous pulse 
generator, and programming of the spinal cord stimulator.  The 
diagnosis was post laminectomy/fusion syndrome with intractable 
back and leg pain.


A July 2008 private treatment noted that the Veteran was status 
post spinal cord stimulator implantation secondary to the post 
laminectomy syndrome.  The Veteran reported that he continued to 
have the same low back and right leg pain that he had prior to 
the stimulator implantation.  He denied any fever, dizziness, 
chills, or any incisional drainage.  He also denied any bowel or 
bladder changes.  Motor examination revealed no change in 
strength and sensory examination was intact.  Reflexes were 
unchanged.  The Veteran's gait was significantly antalgic and he 
could not toe-, heel-, or tandem walk.  Surgical incisions on 
both midthoracic and right lower buttock were clean, dry, and 
intact with good approximation, with no evidence of infection, 
dehiscence, or purulence.  The diagnosis was post laminectomy 
syndrome following L5-S1, with subsequent spinal cord stimulator 
implantation.  

At a VA spinal examination in March 2009, the VA examiner noted 
that the claims file was reviewed.  The Veteran reported constant 
severe pain in the lumbar region at L5-S1 that radiated down the 
back and sides of both legs.  He also reported fatigue, decreased 
motion, stiffness, weakness, and spasms, but no flare-ups.  As 
for any incapacitating episodes for the thoracolumbar region 
during the past 12 month period, the Veteran answered positive 
and as to the number of days of duration of each episode, the 
Veteran listed a total of 48 days lasting 1 to 2 days each time.  

On physical examination, the Veteran's posture and head position 
were normal and he appeared symmetric in appearance, however, his 
gait was antalgic.  Lumbar flattening was noted.  No 
thoracolumbar spine ankylosis was shown.  Objectively, no spasm, 
atrophy, guarding, or tenderness was shown, but pain with motion 
and weakness were noted.  Active range of motion revealed forward 
flexion to 50 degrees, extension to 15 degrees, left lateral 
flexion to 30 degrees, left and right lateral rotation were to 20 
degrees, and right lateral flexion was to 20 degrees.  There was 
objective evidence of pain on active range of motion.  The 
examiner noted there was objective evidence of pain following 
repetitive motion, but that the pain resulted in no additional 
limitations.  Lasegue's sign was positive, bilaterally, and 
Waddell test was negative.  

The Veteran reported that there were incapacitating episodes due 
to intervertebral disc syndrome.  The examiner noted that the 
Veteran's usual occupation was heavy equipment mechanic and that 
the Veteran retired in December 2008 due to his medical condition 
of low back pain.  On examination, there was increased pain with 
repetitive movements, but there was no additional loss of range 
of motion as a result of the pain.  The Veteran denied flare-ups.  
The neurological findings primarily involved sensory problems in 
the lower extremities.  No bowel or bladder incontinence was 
shown.  The imaging study of the lumbosacral spine revealed an 
impression of status post L5 laminectomy and bilateral pedicle 
screw stabilization and status post L5-S1 prosthetic disc 
placement.  

After consideration of the pertinent evidence of record, the 
Board concludes that an evaluation in excess of 20 percent is not 
warranted for the Veteran's low back disorder on and after June 
6, 2006.  During this period, the Veteran's low back disorder was 
manifested by pain and limitation of motion to, at most, 50 
degrees of flexion, 15 degrees of extension, 20 degrees of right 
lateral flexion, 30 degrees of left lateral flexion, and 10 
degrees of bilateral rotation.  The medical evidence of record 
reflects that the Veteran's thoracolumbar lumbar spine had range 
of motion greater than 30 degrees of flexion and favorable 
ankylosis of the entire thoracolumbar spine was not shown.  See 
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
increased evaluation in excess of 20 percent is not warranted for 
the Veteran's low back disorder on and after June 6, 2006 under 
the revised orthopedic criteria.  Id. 

Further, under the criteria in effect prior to September 26, 
2003, an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5295, unless there is evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this case, while the record contains evidence of 
degenerative disc disease, with pain, limitation of motion, 
positive straight leg raising, and antalgic gait, the record is 
negative of any evidence of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Although 
the April 2007 private MRI of the Veteran's lumbar spine showed 
minimal central bulging of the disc with mild degenerative 
changes in the facets of the L5-S1 disc, no significant foraminal 
stenosis, central canal stenosis, or disc herniation was shown at 
any level.  Similarly, the October 2007 private MRI showed no 
central canal, lateral recess, or neural foraminal stenosis at 
any level.  Thus, the Board finds that an evaluation in excess of 
20 percent is not warranted under the schedule rating criteria in 
effect prior to September 26, 2003, and those rating criteria do 
not provide a more favorable result.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295; see also Kuzma, 341 F. 3d at 1328.

Consideration has been given to an increased evaluation on and 
after June 6, 2006 for the Veteran's service-connected low back 
disorder under other potentially applicable diagnostic codes.  
See Schafrath, 1 Vet. App. at 595.  However, the evidence of 
record does not demonstrate ankylosis of the lumbar spine, a 
fracture of the lumbar spine, or sacroiliac injury and weakness.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5294.  
Under the schedular criteria for evaluating limitation of motion 
of the lumbar spine, a higher rating of 40 percent is not 
warranted unless there is severe limitation of lumbar motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  In this case, severe 
limitation of motion has not been shown and no physician has 
characterized the Veteran's low back disorder as resulting in 
"severe" limitation of motion.  The Veterans combined range of 
motion of the thoracolumbar spine, at the least, was 155 degrees, 
which is a loss of approximately 35 percent of total range of 
normal spinal motion of 240 degrees.  Given the percentage of 
motion that the Veteran retains, even when experiencing pain, the 
Board determines that this degree of limitation is no more than 
moderate in degree.  Additionally, although there was pain after 
repetitive motion, no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance was found.  See 
38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  
Accordingly, a rating in excess of 20 percent is also not 
warranted under the old criteria for evaluating limitation of 
motion of the lumbar spine, and Diagnostic Code 5292 cannot serve 
as a basis for an increased evaluation.


In addition, the Veteran is not entitled to an evaluation in 
excess of 20 percent for his low back disorder, on and after June 
6, 2006, under the criteria for intervertebral disc syndrome.  At 
the June 2006 VA examination, the Veteran reported 20 
incapacitating episodes over the past 12 month period for a total 
of 25 days, for which bed rest was required.  The Veteran stated 
that the physicians who recommended bed rest were VA physicians, 
Dr. N, for 2 years, and Dr. R., for 1 year.  In March 2009, the 
Veteran also reported incapacitating episodes for the 
thoracolumbar region was for a total duration of 48 days during 
the past 12 month period, each lasting 1 to 2 days.  However, the 
record during the pertinent period on and after June 6, 2006, 
does not contain supporting evidence of any period of acute signs 
and symptoms due to the Veteran's low back disability that 
required bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Formula for Rating IVDS), Note (1).  It is noted that 
the October 2007 letter from the Veteran's private care provider 
stated that the Veteran would be "incapacitated" for Thus, as 
documentation of "incapacitating episodes" as defined by Note 
(1) of six weeks in duration or greater is not shown, an 
evaluation in excess of 20 percent under the Formula for Rating 
IVDS is not warranted, on and after June 6, 2006.

Furthermore, the Board finds that there is no medical evidence of 
record that demonstrates additional limitation of motion beyond 
that contemplated by the assigned evaluation for the Veteran's 
low back disorder, on and after June 6, 2006.  Although the June 
2006 VA examiner stated the limitation of motion of the 
lumbosacral spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  It is further noted that while the March 2009 VA examiner 
noted that while there was objective evidence of pain on active 
range of motion, there was no additional limitation after three 
repetitions of range of motion.  Accordingly, an evaluation in 
excess of 20 percent is not warranted for this period.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 206.



III. Additional Consideration

The Board has also considered whether a separate rating is 
required for any neurological component of the Veteran's low back 
disorder during all of the periods of this appeal.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293; 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1) (2010).  However, service connection for 
radiculopathy of both lower extremities was granted by a February 
2010 rating decision, and no appeal has been initiated from that 
rating decision.  Therefore, this issue is not on appeal and the 
Board has no jurisdiction over them.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria under the Rating Schedule reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, and 
no referral is required.

The Board finds that the Veteran's disability picture throughout 
all of the time periods on appeal, is not so unusual or 
exceptional in nature as to render the current ratings 
inadequate.  The Veteran's low back disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, the criteria for which are found 
to specifically contemplate the level of disability and 
symptomatology.  Prior to September 26, 2003, the Veteran's low 
back disorder was manifested by pain and limitation of motion of 
the lumbar spine that was no more than slight in degree, with no 
evidence of muscle spasm on extreme forward bending or unilateral 
loss of lateral spine motion in a standing position was shown.  
From September 26, 2003 through June 5, 2006, the Veteran's low 
back disorder was manifested by characteristic pain and 
limitation of motion to, at most, 90 degrees of forward flexion, 
20 degrees of extension, 30 degrees of bilateral lateral flexion, 
30 degrees of bilateral lateral rotation, and a combined range of 
motion of the thoracolumbar spine of 230 degrees, with no 
evidence of muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  No muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position was shown.  On and after June 6, 
2006, the Veteran's low back disorder was manifested by pain on 
motion and limitation of motion that was no more than moderate in 
degree.  The most severe limitation of motion of the Veteran's 
lumbar spine shown was 50 degrees of flexion, 15 degrees of 
extension, 20 degrees of right lateral flexion, 30 degrees of 
left lateral flexion, and 10 degrees of bilateral rotation, with 
no evidence of favorable ankylosis of the entire thoracolumbar 
spine.  No evidence of listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion was 
shown.  When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
current disability ratings assigned for her service-connected low 
back hand disorder.  Ratings in excess of thereof are provided 
for certain manifestations of the service-connected low back 
disorder, but the medical evidence of record did not demonstrate 
that such manifestations were present in this case.  The criteria 
for the current disability ratings more than reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluations are adequate and no 
referral is required.

These issues have also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is no 
medical evidence of record that would warrant a rating in excess 
of those assigned for the Veteran's service-connected low back 
disorder during any of the periods on appeal.  38 U.S.C.A. § 5110 
(West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with the 
initial rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings 
are appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings).  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI in order to evaluate 
the degree of disability from bilateral 


service-connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the provisions 
of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 
55 decibels at each of four specified frequencies (1000 Hertz, 
2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and simultaneously 
70 decibels or more at 2000 Hertz, VA must determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. § 
4.86.

In September 2003, the RO issued a rating decision which granted 
service connection at a noncompensable evaluation for bilateral 
hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective from December 27, 2002.  The Veteran subsequently 
appealed this decision seeking a higher initial disability 
rating.  In August 2005, the RO issued a rating decision which 
increased the evaluation to 10 percent for the Veteran's service-
connected bilateral hearing loss under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, effective July 12, 2005.  The Veteran 
continues to seek an increased rating in this matter.  See 
Fenderson, 12 Vet. App. at 126 (finding that staged ratings may 
be assigned for separate periods of time based on facts found); 
AB v. Brown, 6 Vet. App. 35 (1993) (holding that where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

I. Initial Compensable Evaluation prior to July 12, 2005

A September 2002 private audiology examination, without hearing 
aid, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
65
65
LEFT
5
10
35
85
75

No speech discrimination scores using the Maryland CNC controlled 
test were noted.  See 38 C.F.R. § 4.85.

A February 2003 letter from a private otolaryngology office 
stated that the Veteran underwent an audiological evaluation in 
August 2002, which found normal hearing from 250 Hertz (Hz) 
through 2000 Hz in the right ear with a moderate severe 
sensorineural hearing loss at 3000 Hz and above was shown.  The 
left ear followed the same configuration except that the hearing 
was normal through 1500 Hz, dropped to a mild hearing loss at 
2000 Hz, and then to a severe sensorineural hearing loss at 3000 
Hz and above.  Speech recognition thresholds were at 10 decibels, 
bilaterally, and word recognition was 96% in the right ear and 
80% in the left ear.  The audiological examination, however, is 
in a format that is incompatible for VA rating purposes.  
Specifically, the report included audiometric findings of 
puretone hearing threshold levels that are shown in graph form 
instead of numeric form.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that the Court may not interpret graphical 
representations of audiometric data).  More importantly, there is 
no indication of the use of Maryland CNC test.  38 C.F.R. § 4.85. 
Consequently, the Board is unable to consider these private 
examination results in its decision.

At a VA fee-based audiological examination in July 2003, the 
Veteran reported "constant overbearing ringing in both ears, 
loss of hearing in both ears, and having difficulty hearing 
normal conversation with any [background] noise."  On 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
70
LEFT
15
20
35
90
85
The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hz was reported as 48 decibels in the right ear, and 58 decibels 
in the left ear.  Speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear was reported.  The 
examiner stated that a "hearing configuration such as this might 
cause some difficulty in overall listening with most difficulties 
arising when in the presence of background noise and when 
listening to more than one person at a time."  The diagnosis was 
normal decreasing to moderately-severe sensorineural hearing loss 
in the right ear, and normal decreasing to severe sensorineural 
hearing loss in the left ear.  

Applying the July 2003 results to the Rating Schedule reveals a 
numeric designation of Level I in the right ear and Level III in 
the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 
6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of 
the Rating Schedule results in a noncompensable evaluation for 
bilateral hearing loss under Diagnostic Code 6100.  Moreover, 
during this time, neither the Veteran's right nor left ear 
hearing acuity satisfies the regulatory requirements for a 
pattern of exceptional hearing impairment.  38 C.F.R. § 4.86.

II. Evaluation on and after July 12, 2005.

In July 2005, the Veteran underwent a VA fee-based audiological 
examination.  The Veteran reported a problem hearing normal 
conversations, but no time was lost from work.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:
	




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
70
70
LEFT
15
15 
50
90
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hz was reported as 47.5 decibels in the right ear, and 62.5 
decibels in the left ear.  Speech recognition ability of 98 
percent in the right ear and 92 percent in the left ear was 
reported, using the Maryland CNC test.  The diagnosis was 
binaural high tone sensorineural hearing loss, which was moderate 
and moderately severe in degree.

A January 2008 VA audiology consultation report noted that the 
Veteran denied dizziness or ear infection.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
80
75
LEFT
25
30
55
95
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hz was reported as 47.5 decibels in the right ear, and 62.5 
decibels in the left ear.  Speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear was 
shown, using the Maryland CNC test.  The VA audiologist noted 
that the comprehensive audiometric examination indicated slight 
asymmetry; mild to severe sensorineural hearing loss, 
bilaterally; and good word recognition, bilaterally.

An April 2008 VA audiology report shows that the Veteran was 
fitted for hearing aids.

Applying the July 2005 results to the Rating Schedule reveals a 
numeric designation of Level I in the right ear and Level II in 
the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 
6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of 
the Rating Schedule results in a noncompensable evaluation for 
bilateral hearing loss under Diagnostic Code 6100.  Neither the 
Veteran's right nor left ear hearing acuity satisfies the 
regulatory requirements for a pattern of exceptional hearing 
impairment.  38 C.F.R. § 4.86.

Applying the January 2008 results to the Rating Schedule reveals 
a numeric designation of Level III, bilaterally.  See 38 C.F.R. 
§ 4.85, Table VI, Diagnostic Code 6100.  Applying these findings 
to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in 
a noncompensable evaluation for bilateral hearing loss under 
Diagnostic Code 6100.  Neither the Veteran's right nor left ear 
hearing acuity satisfies the regulatory requirements for a 
pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a).

III. Additional Consideration

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the 
Board may only consider the specific factors as are enumerated in 
the applicable rating criteria).  

Consideration has been given as to whether the currently assigned 
disability ratings for bilateral hearing is inadequate and it may 
be appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b).  The Board finds that the Veteran's disability picture 
is not so unusual or exceptional in nature as to render his 
currently assigned disability ratings for bilateral hearing loss 
inadequate.  The Veteran's service-connected bilateral hearing 
loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology 
for bilateral hearing loss.  As demonstrated by the evidence of 
record, the Veteran's hearing loss disability in the July 2003 VA 
audiological examination was manifested by Level I hearing acuity 
in the right ear and Level III hearing acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  The July 2005 VA audiological 
examination shows Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  See id.  The January 
2008 VA audiological examination revealed Level III hearing 
acuity, bilaterally.  Id.  Moreover, an exceptional pattern of 
hearing impairment has not been shown at any time during the 
entire appeal period.  38 C.F.R. § 4.86.  When comparing this 
disability picture with the criteria contemplated by the Rating 
Schedule, the Board finds that the Veteran's hearing impairment 
is more than adequately contemplated by the current disability 
ratings for his service-connected bilateral hearing loss.  Higher 
ratings are provided for certain audiological findings but the 
medical evidence reflects that those findings are not present in 
this case at any time during the appeal period.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, the schedular evaluations are adequate and no 
referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.


ORDER

An increased evaluation in excess of 10 percent for a low back 
disorder, prior to June 6, 2006, is denied.

An increased evaluation in excess of 20 percent for a low back 
disorder, on and after June 6, 2006, is denied.

An initial compensable evaluation for bilateral hearing loss, 
prior to July 12, 2005, is denied.

An increased evaluation in excess of 10 percent for bilateral 
hearing loss, on and after July 12, 2005, is denied.


REMAND

A request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the RO has not yet 
considered whether the Veteran is entitled to TDIU, the issue 
must be remanded to the RO for consideration.
Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran and his 
representative all notice and development 
required by the VCAA, including notice of 
the evidence required to substantiate his 
TDIU claim.

2.  After undertaking all additional 
development that is deemed necessary, the 
RO must then adjudicate the Veteran's claim 
of entitlement to TDIU.  If this benefit 
remains denied, a Supplemental Statement of 
the Case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


